     CASE 0:18-cv-01144-JNE-BRT Document 214 Filed 04/30/20 Page 1 of 4




                  UNITED STATES DISTRICT COURT
                  FOR THE DISTRICT OF MINNESOTA


Leroy Leftwich, trustee for the next of          Court File No.: 18-CV-1144
kin of Cameron Leftwich,                                          (JNE/BRT)

                        Plaintiff,

v.                                                 DAKOTA COUNTY’S
                                                    MEMORANDUM IN
County of Dakota, Caleb Kocher, Kent          SUPPORT OF ITS BILL OF
Themmes, Cody Swanson, City of                                COSTS
Eagan, Jennifer Wegner, Brian
Rundquist, and Brian Renzy,

                        Defendants.


                              INTRODUCTION

      The Court entered judgment against Leroy Leftwich, trustee for the next

of kin of Cameron Leftwich (“Plaintiff”), in favor of County of Dakota, Caleb

Kocher, Kent Themmes, and Cody Swanson, (collectively “the County”) on

April 17, 2020.     By and through its bill of costs served and filed

contemporaneously herewith, the County seeks to tax costs against Plaintiff

for deposition transcripts.    Because the parties used each deposition

transcripts that the County seeks to tax, the Clerk should tax the same. The

total amount that the Clerk should tax is $3,949.40.
       CASE 0:18-cv-01144-JNE-BRT Document 214 Filed 04/30/20 Page 2 of 4




                                   ARGUMENT

I.      THE CLERK SHOULD TAX $3,949.40 IN COSTS AGAINST
        PLAINTIFF AND IN FAVOR OF THE COUNTY.

        “Unless a federal statute, these rules, or a court order provides

otherwise, costs—other than attorney’s fees—should be allowed to the

prevailing party.” 1 There is “a strong presumption that the prevailing party

will recover costs … .” 2 The costs that a prevailing party may tax are those

enumerated by 28 U.S.C. § 1920. 3

        The afore-mentioned United States Code allows the prevailing party to

tax “fees for printed or electronically recorded transcripts necessarily obtained

for use in the case.” 4 Deposition transcripts that any of the parties (1) used in

a court proceeding; or (2) that were reasonably necessary at the time they were

taken are taxable. 5 Parties need not use deposition transcripts at trial for

them to be taxable; using them on substantive motions, such as summary




1 Fed. R. Civ. P. 54(d)(1) (2020).
2   Moore’s Federal Practice, § 54.101(1)(a).
3See Shimek v. Michael Weinig AG, 99–2015 JRTFLN, 2003 WL 328038, *1
(D. Minn. Feb. 10 2003) (citing Crawford Fitting Co. v. J .T. Gibbons, Inc., 482
U.S. 437, 445 (1987)).

4   28 U.S.C. § 1920(2).
5   See Ryther v. KARE 11, 864 F. Supp. 1525, 1534 (D. Minn. 1994).

                                        -2-
    CASE 0:18-cv-01144-JNE-BRT Document 214 Filed 04/30/20 Page 3 of 4




judgment, is sufficient. 6 Here, the parties used the transcripts from all of the

deponents in support of or in response to summary judgment. The County

used the deposition transcripts each of the deponents, except Jennifer Gitz, in

support of its motion for summary judgment. 7 Plaintiff, however, used Ms.

Gitz’s deposition transcript in support of his motion for summary judgment. 8

Because the parties used each of the transcripts in support of the various

motions for summary judgment, the transcripts are taxable.

                                   CONCLUSION

         The County paid $3,949.40 in for the various transcripts in this case.

The parties used each of the transcripts in their various motions for summary

judgment, so the Clerk should tax those costs against Plaintiff and in favor of

the County.




6Shukh v. Seagate Tech., LLC, No. CIV. 10-404 JRT/JJK, 2014 WL 4348199,
at *5 (D. Minn. Sept. 2, 2014), vacated and remanded on other grounds, 618 F.
App'x 678 (Fed. Cir. 2015) (citing Youssef v. FBI, 762 F.Supp.2d 76, 86
(D.D.C.2001)).

7(Doc.   137 at ¶¶ 2, 3, 8, 10, 11, 12, 13, 15, 16, 17, 18, 19, 20.)
8(Doc.   166 at ¶ 21.)

                                          -3-
    CASE 0:18-cv-01144-JNE-BRT Document 214 Filed 04/30/20 Page 4 of 4




Dated: April 30, 2020                    JAMES C. BACKSTROM
                                         DAKOTA COUNTY ATTORNEY



                                         By:/s/William M. Topka
                                             William M. Topka (#0339003)
                                         Assistant County Attorney
                                         1560 Highway 55
                                         Hastings, Minnesota 55033
                                         (651) 438-4438
                                         william.topka@co.dakota.mn.us

                                         Attorneys for Dakota County




                                   -4-
